Declaration of American National Standing
Notice to the Pennsylvania Commonwealth and Commonwealth of Pennsylvania

Proof of Bonding Capacity

Let this Declaration recorded on the Public Record of the Palmer Recording District Office, Palmer Alaska,
for the Alaska State, also serve as and be true, correct, and complete Notice to the Pennsylvania
Commonwealth and Commonwealth of Pennsylvania of the return and of the competence of the Lawful
Persons and of the living people whose Bicameral Names and whose trademarks and whose blazons
appear below; and also let this be Notice of their presence on the land and soil of the States of the Union
that are their permanent domiciles regardless of and in rebuttal of any seeming absence or of any false
claim otherwise; and now therefore, let it be also recorded by Federal Mail Depository, Registered Mail
Numbers as shown, and now therefore also it is established that as Private Bankers these Lawful Persons
are completely solvent and that we maintain solvency as shown by the attached evidence that these
Lawful Persons are not Paupers, not Felons, and are in no way encumbered now or at any time in the past.

To these Public Declarations we attach such proofs and emblems as we deem rightful and honorable and
we declare our ability to bond any debt, extend any credit, and conduct any business related to our names
and our public and private interests, so we say and so we sign and so we seal upon this the Bof the
days of the month of May of the year 2019 and on the soil and on the land of the Matanuska -Susitna
County of Alaska and upon the Palmer Recording District and as we cause to be Recorded for Public Notice
of the Pennsylvania Commonwealth and Commonwealth of Pennsylvania:

  
  

1 /
1. By: James Clinton Belcher: jamtatbhiaDoy 3 * All rights reserved.

Evidence of Bonding for Head of State and Lawful Person: on file with The United States
Treasury and as herein provided: this recording: RE 162 264 243 US.

AS - a < .
2. By: Anna Maria Riezinger: Ana ores iare% All rights

reserved. Evidence of Bonding for the Fiduciary of The United States of America: on file with The
United States Treasury and as herein provided: this two-page recording and attachments RE 162
264 212 US.

Page 1 of 4

Case 3:19-cv-00127-TMB Document 1-2 Filed 05/03/19 Page 1 of 4
   

a

= Aen Kebl

“af
By: Eric Jon Belcher: Er< © sees All rights reserved.
Evidence of Bonding for the Lawful Person on file with The United States Treasury and as herein
provided: this two-page recording and attachments: RE 162 264 226 US.

  
    

“ea

By: Harold Carl Heinze: Cold leg Sas All rights reserved.

8 a
Evidence of Bonding for the Lawful Person on file with The United States Treasury and as herein
provided; this two-page recording and attachments: RE 162 264 230 US.

 

Contact: The Living Law Firm, c/o 1336 Staubbach Circle, Anchorage, Alaska 99508

Declarations of Private Bankers

|, Harold Carl Heinze, now acting in my capacity as a Private Banker, hereby serve Notice and
affirm under penalty of perjury under the laws of The United States of America [Unincorporated]
that | hold complete solvency now and at all times in the past and that |am nota Pauper and not
a subject of any commonwealth: So affirmed before these Witnesses this second day of the
month of May of the year 2019: by my living hand and according to my will and my signs and my
seals:

   

“4
“i

, S:
By: asad lial tee © “Sem” All rights reserved.

Witnessed by: James Clinton Belcher: (are Cbun Kar He, cea All

rights reserved.

ame.
oe

  

Page 2 of 4

Case 3:19-cv-00127-TMB Document 1-2 Filed 05/03/19 Page 2 of 4
  

dhaniot MAUS na 4
Witnessed by: Anna Maria Riezinger: Anne : ss ) CC) © Seat All

rights reserved.

 

|, Eric Jon Belcher, now acting in my capacity as a Private Banker, hereby serve Notice and affirm
under penalty of perjury under the laws of The United States of America [Unincorporated] that |
hold complete solvency now and at all times in the past and that | am not a Pauper and not a
subject of any commonwealth: So affirmed before these Witnesses this second day of the month
of May of the year 2019: by my living hand and according to my will and my signs and my seals:

peor Bek

PALE

 

By: Eric Jon Belcher:

  

Witnessed by: James Clinton Belcher: SRmta (25 Ps

rights reserved.

 

Witnessed by: Anna Maria Riezinger: stato went

rights reserved.

 

|, Anna Maria Riezinger, now acting in my capacity as a Private Banker, hereby serve Notice and
affirm under penalty of perjury under the laws of The United States of America [Unincorporated]
that | hold complete solvency now and at all times in the past and that | am not a Pauper and not
a subject of any commonwealth: So affirmed before these Witnesses this second day of the
month of May of the year 2019: by my living hand and according to my will and my signs and my
seals:

 

By: Anna Maria Riezinger: Annee in KOR

reserved.

Page 3 of 4

Case 3:19-cv-00127-TMB Document 1-2 Filed 05/03/19 Page 3 of 4
 

/ x mya
p.
Witnessed By: Harold Carl won loli Heorig

rights reserved.

     

SS . LAs
cree, Bar pele
Witnessed By: Eric Jon Belcher: FLIES te © taxed All rights

reserved.

 

|, James Clinton Belcher, now acting in my capacity as a Private Banker, hereby serve Notice and
affirm under penalty of perjury under the laws of The United States of America [Unincorporated]
that | hold complete solvency now and at all times in the past and that | am not a Pauper and not
a subject of any commonwealth: So affirmed before these Witnesses this second day of the
month of May of the year 2019: by my living hand and according to my will and my signs and my
seals:

‘ a
By: James Clinton Belcher: (Moet bis ter Adley ‘

 
   
  

eal

/ . .
Witnessed By: Harold Carl Heinze: Lela Home, WP, ,,

rights reserved.

Witnessed By: EricJon Belcher; 70“ 7 -

reserved.

 

 

The rest of this page and all spaces and the back of this page and the margins of this page are
left blank and are to be left blank in perpetuity, as are the remaining spaces and backs and
margins of the pages included as attachments to this recording.

Page 4of 4

Case 3:19-cv-00127-TMB Document 1-2 Filed 05/03/19 Page 4 of 4
